Citation Nr: 0907088	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-03 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the patella, left knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for chondromalacia of 
the patella, right knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an initial (compensable) rating for a 
right elbow contusion.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to October 
1996 and from January to September 2003.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2008, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, through the VA's Appeals Management Center 
(AMC) in Washington, DC.  The purpose of this remand was to 
permit the AMC to conduct additional evidentiary and 
procedural development.  Following the AMC's attempt to 
complete the requested actions, the case was returned to the 
Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

As part of its February 2008 remand, the Board directed the 
AMC to arrange for the Veteran to undergo a VA orthopedic 
examination, which was to include range of motion studies of 
each affected joint and an opinion from the examiner as to 
whether it was at least as likely as not that there was any 
additional functional loss (i.e., additional loss of motion) 
of the right and left knees and the right elbow due to pain 
or flare-ups of pain, weakness, excess fatigability, 
incoordination, or any other relevant symptom or sign.  While 
the record reflects that the Veteran was afforded a VA 
medical examination in October 2008, which included range of 
motion testing, the findings and opinions requested in terms 
of the effect that symptoms such as pain, weakness and 
fatigue had on range of motion were not addressed as 
directed.  Remand to obtain an addendum to the VA medical 
examination report of October 2008 is thus mandated.  Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998) (a remand by the 
Board confers upon the veteran or other claimant, as a matter 
of law, the right to compliance with the Board's remand 
order).  

Accordingly, this appeal is REMANDED for the following 
actions: 

1.  With respect to the claims for 
increased ratings for the Veteran's right 
and left knee disabilities, ensure 
compliance with the provisions of 38 
U.S.C.A. §§ 5100, 5103, 5103A (West 2002 
and Supp. 2008); 38 C.F.R. § 3.159 
(2008).  

2.  All records of VA medical treatment 
not already on file, which were compiled 
at VA facilities since July 2008 and that 
pertain to the veteran's knee and right 
elbow disorders herein at issue should be 
obtained for inclusion in his claims 
folder.

3.  The report of a VA orthopedic 
examination performed on October 24, 
2008, by J. Collier, PA-C, and apparently 
reviewed by C. Killingsworth, M.D., at 
the VA Medical Center in Houston, Texas, 
should be returned to Mr. Collier or Dr. 
Killingsworth for the preparation of an 
addendum to the earlier report.  The 
claims folder in its entirety is to be 
furnished to Mr. Collier and/or Dr. 
Killingsworth or their designee for use 
in the study of this case.  

Mr. Collier, Dr. Killingsworth, or their 
designee, should review the October 2008 
examination report and address the 
following in an addendum to their earlier 
report:

State whether it is at least as 
likely as not (50 percent or 
greater degree of probability) 
that there was any additional 
functional loss (i.e., 
additional loss of motion) of 
the right knee, left knee or 
the right elbow due to pain or 
flare-ups of pain supported by 
adequate objective findings, or 
additional loss of motion due 
to weakness on movement, excess 
fatigability, incoordination, 
or any other relevant symptom 
or sign, to include flare-ups.  
Any additional limitation of 
motion in any of the planes of 
motion of the right knee, left 
knee or right elbow (flexion, 
extension, etc.) should be 
expressed in degrees.

The examiner is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support a finding 
of additional limitation of 
motion; less likely weighs 
against such a finding.

The Veteran should be scheduled 
for another examination if 
deemed necessary by Mr. 
Collier, Dr. Killingsworth, or 
their designee if both are 
unavailable.  Such an 
examination must include range 
of motion studies for the knees 
and right elbow and the 
examiner must address the 
questions noted above.

4.  Lastly, the AMC should readjudicate 
the issues of the veteran's entitlement 
to increased ratings for chondromalacia 
of the patellae of the right and left 
knees and to an initial (compensable) 
rating for residuals of a right elbow 
contusion.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claims for 
benefits.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of these actions by the actions herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


